Title: To George Washington from Major General Nathanael Greene, 30 January 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir,
            Morris Town Jan: 30th 1780.
          
          In consequence of your Excellency’s letter to me of this morning I am about to dispatch Mr Brown and Mr Durie below the mountains to the forage Officers with orders for the removal of

the public forage. I have also written to the forage Officers and inclosed them copies of your Excellency’s letter on this occasion, urging them to exert themselves to give success and dispatch to the business. In addition to these steps I have addressed the Revd Mr Caldwell to give his aid in calling out teams, & rousing the inhabitants to facilitate the removal of the forage. I am in hopes the measures I have taken will put every thing in a train agreeable to your Excellency’s intention.
          I am told there is a great quantity of forage on Barbadoes Neck which is altogether in the power of the Enemy. Will it not be worth while to attempt to get it off? If any thing of the kind is attempted there must be a military order for the purpose, with a press warrant to take all the teams in the Country for it’s removal. This forage never can be had for the use of the Army in any other way; and it will be next to impossible to support the Army through the winter without obtaining forage in this way or some other besides by contract. I am with great respect Your Excellency’s Most Obedient Humble servt
          
            Nath. Greene Q.M.G.
          
        